DAY, J.:
1. The right of subjacent support of the surface in its natural state is a right the owner has regardless of whether mining operations thereunder were conducted in a negligent manner, or not.
2. A sale of all the coal under a tract of land is not, in terms or by necessary implication, a release of the right to surface support, but such waiver must appear by express grant, or the instrument conveying the estate clearly import such release.
3. In an action against .a coal mining company to recover damages caused by removal of subjacent support, with resulting failure of colating water supplying a spring or well, the loss of such spring or well may be considered as an element going to make up the value of the tract of land as a whole, and the damages are to be measured by the difference between the market value of the land before and after the injury, subject to the qualifications hereinafter stated.
4. Where the surface of land belongs to one and the coal thereunder to another, the owner of the. surface has a right to have his buildings maintained upon the natural surface of the soil, and if the owner of the coal in minings operations removes the sub-jacent support whereby such natural surface subsides and injury results to such buildings, such injury may be shown as an element of damages to the entire tract under the measure of damages herein set forth. The act of the owner of the coal in removing the sub-jacent support from the soil is prima facie the cause of the subsequent subsidence of the soil, and the burden is upon such party so mining the coal to show that the surface would not have subsided but for the additional weight of the buildings erected subsequent to the sale or lease of .the coal.
5. In an action for damages by reason of loss of subjacent support caused by the removal of pillars, ribs and stumps in a coal mine, the owner of ■ the surface is entitled to recover, if the injury is of a permanent or irreparable nature, the difference in the market value of the property as a whole, including improvements thereon, before and after the injury. If restoration can. be made, the measure of damages is the reasonable cost of restoration, plus the reasonable value of Tie loss of the use of the property 'between • the time of the injury and the restoration, unless such cost of restoration exceeds the difference in the market value of the property as a whole before and after the injury, in which case the difference in the market value before and after the injury becomes the measure.
Judgments-affirmed.
Wanamaker, Robinson, Jones, Matthias and Allen, JJ., concur.